                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ANAIT I.,                                 Case No. CV 17-08511-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Anait I. (“Plaintiff”) appeals from the Commissioner’s final decision
denying her applications for Disability Insurance Benefits (“DIB”) and
Supplemental Security Income (“SSI”).1 The Commissioner’s decision is
affirmed and this case is dismissed with prejudice.
                                BACKGROUND
      Plaintiff filed applications for DIB and SSI on April 30, 2013, alleging
disability beginning April 1, 2013. See Dkt. 13, Administrative Record (“AR”)

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
247-59. After being denied initially and on reconsideration, Plaintiff received a
hearing before an Administrative Law Judge (“ALJ”) on May 6, 2016. See AR
114-15, 146-47, 170-87. The ALJ heard testimony from Plaintiff and an
impartial vocational expert (“VE”). See AR 11-56.
      On July 11, 2016, the ALJ denied Plaintiff’s claim. See AR 147-67. The
ALJ found that Plaintiff had the severe impairments of degenerative and
discogenic disease of the spine and carpal tunnel syndrome (post-right hand
release). See AR 154. The ALJ found that Plaintiff retained the residual
functional capacity (“RFC”) to:
      Perform light work . . . with the following limitations: no pushing
      or pulling with the lower extremities; no more than occasional
      climbing of ramps or stairs; no climbing ladders, ropes, or
      scaffolds; no crawling; no more than occasionally balancing;
      stooping, kneeling, and crouching; must avoid unprotected
      heights, moving mechanical parts, excessive vibration, and
      excessive noise; requires the ability to shift position between sitting
      and standing while remaining on task, up to twice per hour; no
      more than occasional bilateral handling and fingering; and limited
      to basic oral communication in English.
AR 156. The ALJ found that there were jobs that exist in significant numbers
in the national economy that Plaintiff could perform such as information clerk,
counter clerk, and hostess. See AR 160. Consequently, the ALJ concluded that
Plaintiff was not disabled. See AR 160-61.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-7. Plaintiff then
sought review in this Court. See Dkt. 1. Plaintiff now moves for judgment on
the pleadings. See Dkt. 19 (“Mot.”). The Commissioner has filed a combined



                                         2
opposition and cross-motion for judgment on the pleadings. See Dkt. 20
(“Opp’n”).
                                    DISCUSSION
      Plaintiff contends that the ALJ (1) failed to develop the record and give
proper weight to the various treating sources and (2) improperly found that she
could perform other jobs that exist in the national economy. See Mot. at 2.
      Development of the Record and Evaluation of Treating Sources
      Plaintiff contends that the ALJ should have called a medical examiner to
testify at the hearing given the “complexity of the case [and] the length of the
adjudication period.” Mot. at 2-4.
      The ALJ has a “special duty to fully and fairly develop the record to
assure that the claimant’s interest are considered,” even where, as here, “the
claimant is represented by counsel.” Celaya v. Halter, 332 F.3d 1177, 1183
(9th Cir. 2003) (citation omitted). The ALJ’s “duty to develop the record
further is triggered only when there is ambiguous evidence or when the record
is inadequate to allow for proper evaluation of the evidence.” Mayes v.
Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).
      Plaintiff’s contention lacks merit. Plaintiff has not shown that the
absence of a medical examiner rendered the record ambiguous or inadequate.
The ALJ considered the treatment records, testimonial evidence, and state
agency physicians’ opinions pertaining to the relevant period. See AR 154-59.
Plaintiff also overstates the complexity and length of this case, given its
average life span (a disability period of three years) and amount of medical
records (approximately 200 pages). Plaintiff notes that a prior ALJ agreed to
Plaintiff’s request for a medical expert, see Mot. at 3, but this is certainly not
dispositive about whether a later ALJ was required to do so.
      As part of the first issue, Plaintiff briefly references four other alleged
errors. First, Plaintiff contends that the ALJ “failed to evaluate chronic pain as


                                          3
a stand-alone disabling factor.” Mot. at 4. The applicable regulations, however,
state that a claimant’s statements about her pain “will not alone establish”
disability. 20 C.F.R. §§ 404.1529(a), 416.929(a).2 In addition, the ALJ properly
considered and rejected Plaintiff’s allegations of pain based on her activities of
daily living, conservative treatment, and “suspicious” behavior.3 See AR 156-
57; see also Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008)
(finding permissible the ALJ’s inference that claimant’s pain was not as “all-
disabling” as reported in light of his conservative treatment).
      Second, Plaintiff contends that the ALJ did not consider the necessity of
an assistive device. See Mot. at 4. To the contrary, the ALJ noted that there
was conflicting evidence regarding Plaintiff’s use of a cane: “While
examinations indicated [Plaintiff] used a cane or walker at times, other
emergency room reports and the consultative examination indicated that she
was able to ambulate without a cane.” AR 158 (citing AR 391-417, 537-43,


      2
        Social Security Regulations regarding the evaluation of opinion
evidence were amended effective March 27, 2017. Where, as here, the ALJ’s
decision is the final decision of the Commissioner, the reviewing court
generally applies the law in effect at the time of the ALJ’s decision. See Lowry
v. Astrue, 474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
regulation in effect at time of ALJ’s decision despite subsequent amendment);
Accordingly, the Court applies the versions of the regulations that were in
effect at the time of the ALJ’s July 2016 decision.
      3
        The ALJ noted conflicting findings between a September 2013
consultative orthopedic examination (where Plaintiff continuously moaned,
was difficult to examine due to “hyperreactivity to any part being palpitated,”
exhibited subjective give-way in upper and lower extremities, could only walk
without a cane if she bent forward as she walked, had decreased sensation in
the lower extremities, and exhibited limited range of motion) and an
emergency room report the same month (where she had full range of motion of
all extremities, her gait was normal, and her physical examination showed no
focal neurological deficits). See AR 157; see also AR 391-93, 399.


                                         4
553-69). These conflicting opinions provided substantial support to disregard
evidence that Plaintiff required a cane. See Andrews v. Shalala, 53 F.3d 1035,
1041 (9th Cir. 1995).
      Third, Plaintiff states that the ALJ did not state why he did not adopt the
opinions of Plaintiff’s treating physicians. See Mot. at 4. But Plaintiff does not
explain further, and in any event, the ALJ provided specific and legitimate
reasons for discrediting Plaintiff’s physicians. With respect to Dr. Beno
Nersissian, the ALJ found that his extreme limitations were inconsistent with
the diagnostic evidence showing no significant nerve root impingement and
Plaintiff’s relatively conservative treatment. See AR 158; see also Batson v.
Comm’r of SSA, 359 F.3d 1190, 1195 (9th Cir. 2004) (“[A]n ALJ may
discredit treating physicians’ opinions that are conclusory, brief, and
unsupported by the record as a whole, or by objective medical findings.”). For
Dr. Ramin Ganjianpour, the ALJ agreed with his handling and fingering
restrictions, but otherwise found his extreme restrictions (similar in type to Dr.
Nersissian’s) unsupported by the objective evidence and Plaintiff’s conservative
treatment. See AR 158-59. Finally, the ALJ considered and rejected a
statement in Dr. Ayman Salem’s records that Plaintiff was “unable to
participate in most activities of daily living,” AR 529, because it was
generalized, vague, and unsupported by the objective evidence, see AR 159.
Dr. Salem did not otherwise opine as to Plaintiff’s limitations.
      Fourth, Plaintiff contends that the ALJ did not consider her reason for
pursuing conservative treatment: the high risk of complications and failure
associated with back surgery. See Mot. at 4-5. While a conservative course of
treatment is not a proper basis for rejecting a claimant’s credibility where the
claimant has a good reason for not seeking more aggressive treatment, see
Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1162 (9th Cir. 2008), there is
nothing in the record here to indicate that Plaintiff avoided surgery for these


                                         5
reasons. When asked about her back treatments at the hearing, Plaintiff
explained that she wanted to have carpal tunnel release first and had not yet
requested approval for back surgery from her insurance. See AR 27-28.
      Step-Five Determination
      At step five of the sequential evaluation process, the ALJ considers the
claimant’s background and RFC to decide if the claimant can make an
adjustment to some other available job. See Tackett v. Apfel, 180 F.3d 1094,
1100-01 (9th Cir. 1999).
      The ALJ may rely on an impartial VE to provide testimony about jobs
the applicant can perform despite her limitations. See Hill v. Astrue, 698 F.3d
1153, 1161 (9th Cir. 2012). The Dictionary of Occupational Titles (“DOT”)
guides the analysis. See Massachi v. Astrue, 486 F.3d 1149, 1153 (9th Cir.
2007). If the VE’s opinion that the claimant is able to work conflicts with the
requirements listed in the DOT, then the ALJ must ask the VE to reconcile the
conflict before relying on the VE to decide if the claimant is disabled. See id.
(citing Social Security Ruling (“SSR”) 00-4P, 2000 WL 1898704, at *2 (2000)).
      At the benefits hearing, the VE opined that a hypothetical individual
with the ALJ’s stated limitations could work as a counter clerk, DOT 249.366-
010; information clerk, DOT 237.367-018; or hostess, DOT 310.137-010.4 See
AR 44-45. The ALJ asked if those jobs would be available to a person who was
“only capable of communicating and understanding basic English, wouldn’t be
complicated English but basic English.” AR 45. The VE answered yes, as
“[t]here’s no real intense conversations in each of these jobs.” Id. In his written
decision, the ALJ determined that although Plaintiff was limited to “basic oral



      4
        The ALJ assigned the wrong DOT code for the hostess position. “This
typographical error was harmless.” Morales v. Astrue, 300 F. App’x 457, 458
(9th Cir. 2008).

                                         6
communication in English,” AR 156, she could successfully adjust to work in
the representative jobs and was not disabled, see AR 160.
      Plaintiff argues that the ALJ failed to resolve the conflict between the
VE’s testimony and the DOT. See Mot. at 5-7. Specifically, Plaintiff contends
that the ALJ's finding that she was limited to “basic oral communication in
English” is inconsistent with the spoken language requirements of counter
clerk, information clerk, and hostess, which require language levels of 2, 3, and
4, respectively.
      “For a difference between an expert’s testimony and the [DOT]’s listings
to be fairly characterized as a conflict, it must be obvious or apparent.”
Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016). “This means that the
testimony must be at odds with the [DOT]’s listings of job requirements that
are essential, integral, or expected.” Id. “[T]asks that aren’t essential, integral,
or expected parts of a job are less likely to qualify as apparent conflicts that the
ALJ must ask about.” Id.
      Here, the ALJ did not err. There was no apparent or obvious conflict
between the VE’s testimony that Plaintiff could perform the job of counter
clerk, despite her language limitations, and the requirements of DOT language
level 2. According to the DOT, language level 2 requires that an individual be
able to recognize 5,000-6,000 words, read at a rate of about 190-215 words per
minute, “speak clearly and distinctly with appropriate pauses and emphasis,
correct punctuation, variations in word order, using present, perfect, and future
tenses.” See DOT 249.366-010, 1991 WL 672323. These requirements are not
apparently or obviously inconsistent with an individual that possesses “basic
oral communication in English,” especially given that the VE heard Plaintiff’s
testimony that she could understand basic English, ask questions at a store,
and read and order from English-language menus. See AR 25-26.



                                          7
      Moreover, “it is important to keep in mind that the DOT refers to
‘occupations,’ not to specific jobs.” Gutierrez, 844 F.3d at 807. “‘Occupation’
is a broad term that includes ‘the collective description’ of ‘numerous jobs’ and
lists ‘maximum requirements’ of the jobs as ‘generally performed.’” Id. (citing
SSR 00-4P, 2000 WL 1898704, at *2-3). Consequently, “not all potential
conflicts between an expert’s job suitability recommendation and the [DOT]’s
listings of ‘maximum requirements’ for an occupation will be apparent or
obvious.” Id. at 807-08. Responding to the ALJ’s hypothetical question that
specifically accounted for Plaintiff’s language limitations, the VE noted that
based on his experience, “basic English” would be adequate for the listed jobs.
AR 45. The ALJ was “entitled to rely on the expert’s ‘experience in job
placement’ to account for ‘a particular job’s requirements,’” Gutierrez, 844
F.3d at 809, and correctly did so here.
      To the extent that the ALJ erred in failing to resolve apparent or obvious
conflicts about the two other representative jobs, any such error would be
harmless. See Molina v. Astrue, 674 F.3d 1104, 1115–21 (9th Cir. 2012)
(discussing harmless error principles); see also AR 44 (VE testifying that
300,000 counter clerk jobs existed nationally); Moncada v. Chater, 60 F.3d
521, 524 (9th Cir. 1995) (finding 64,000 nationwide jobs sufficient).
                                 CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is affirmed and this action is dismissed with prejudice.



Date: March 19, 2019                          ___________________________
                                              DOUGLAS F. McCORMICK
                                              United States Magistrate Judge




                                          8
